Citation Nr: 9910044	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision from the Atlanta, Georgia, Regional Office 
(RO).

The issue on appeal is set by the RO as whether the claim for 
service connection for a right knee condition is well 
grounded.  The issue of entitlement to service connection for 
a right knee disorder was previously denied by an unappealed 
rating decision of February 1992.  The veteran was notified 
of that decision and of his appellate rights.  He did not 
appeal that determination and it became final.  Accordingly, 
the Board is of the opinion that the issue is more 
appropriately defined as set forth on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In February 1992, the RO denied service connection for a 
right knee disorder.  The veteran did not appeal that 
decision.

3.  The evidence received since the February 1992 decision is 
relevant and probative to the issue of service connection for 
a right knee disability, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

The additional evidence received since the unappealed 
February 1992 RO decision, which denied service connection 
for a right knee disability, is new and material and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the February 1992 
rating decision may be briefly summarized.  The available 
service medical records showed no complaint or finding 
pertaining to a right knee disorder.  In February 1992, the 
RO denied service connection for a right knee disability.  At 
that time the RO found that the available service medical 
records revealed that the available service medical records 
showed no complaint or finding pertaining to a right knee 
disorder.  The veteran did not appeal that decision.  
Accordingly, the February 1992 decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 C.F.R. §3.156. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The evidence received since the unappealed February 1992 
decision includes additional service medical records, which 
show that the veteran was treated on several occasions in 
September 1989 for an injury to the right knee.  Also 
received were VA outpatient records which show that the 
veteran was seen for right knee complaints on several 
occasions beginning in 1991.  A VAX examination report, dated 
in September 1995 contain a diagnosis of right knee twist 
injury.

To summarize, the additional medical evidence includes 
service and VA medical record showing treatment for a right 
knee disability.  The Board finds that this evidence is new 
and material, as it tends to show that a chronic right knee 
disorder originated in service.  Accordingly, the veteran's 
claim is reopened. 


ORDER

New and material evidence, having been submitted, the claim 
for service connection for a right knee disability is 
reopened 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a right knee 
disability, and that the claim has accordingly been reopened.  
It is now incumbent upon the RO to review the entire 
evidentiary record, in accordance with the regulatory and 
statutory procedures that govern adjudication of a reopened 
claim, prior to any further Board consideration of this 
issue.  See Bernard v. Brown, 4 Vet.App. 384 (1994).  In this 
regard, the RO should determine whether the claim is well 
grounded

VA outpatient records which show that the veteran was seen 
for right knee complaints in 1991 and 1992.  In August 1995 
it was reported that he had injured his knee moving 
furniture.  During the September 1995 VA examination, the 
veteran reported intermittent pain and swelling of the right 
knee particularly when working.  The examination of the right 
knee was essentially normal except for slight tenderness on 
full range of motion.  The diagnosis was right knee twist 
injury in 1989.  However, it is unclear from this diagnosis 
whether there is any residual disability present which is 
associated with the in service injury to the right knee.  The 
record also reflects that the veteran was awarded disability 
benefits by the Social Security Administration (SSA).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for the veteran's right 
knee disorder.

2.  The RO should request the VA medical 
facility in Atlanta, Georgia to furnish 
any additional treatment record covering 
the period from August 1995 to the 
present.

3.  The RO should take the appropriate 
action to obtain copies of the evidence 
on which the SSA determination was based.

4.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
right knee disability.  All indicated 
special studies deemed necessary should be 
performed.  Following the examination, and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any right knee 
disability diagnosed is related to his 
period of service.  A complete rational 
for any opinion expressed should be 
included in the examination report.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, based on a de novo review of the 
record.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



